Title: To James Madison from Thomas Doughty, 11 September 1801 (Abstract)
From: Doughty, Thomas
To: Madison, James


11 September 1801, Philadelphia. Has received JM’s letter of 10 June 1801 regarding the Wilmington Packet. Would prefer that JM draw the money to America and place it in the Bank of the United States or invest it in U.S. funds so it will earn interest. Requests JM’s answer “before my departure from this City to the Eastward.”
 

   RC (DNA: RG 76, Netherlands, Misc. Claims, ca. 1793–1847). 1 p.


   JM’s letter has not been found, but Doughty here quotes a passage from it: “I shall consent to give an order to the Bankers at Amsterdam to pay it to those who have right, if this will be acceptable to You, or I will draw the Money to this Country, and place it in the Bank of the United States, for the same purpose, if You prefer that course” (emphasis added by Doughty). Doughty had written to JM from Charleston ca. 29 May 1801 (ibid.) regarding the ship, which was owned by Jeremiah Condy & Company. He explained that the Dutch had condemned the cargo at St. Maarten almost seven years earlier “without paying any freight demurage or damages.” Condy & Company had assigned its claim against the Netherlands to Doughty in 1797 in fulfillment of debts to him. Doughty had learned from William Vans Murray that the Dutch had finally paid twenty thousand guilders as indemnification in the case, which was deposited with the U.S. banker at Amsterdam subject to JM’s orders and settlement of all claims. He asked JM to decide in his favor, pointing out that “it seems this Cargo was the property of Aliens,” that the amount awarded would barely cover the claim for freight and damages, and that he “cannot see why there shou’d any delay take place for Strangers who have never applied … to the prejudice of a Citizen, in Consequence of whose Claim and injury the money has been recovered.”

